      Case 1:20-cv-02994-JPC-BCM Document 22 Filed 12/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               12/14/20
BARKBOX, INC.,
             Plaintiff,
                                                    20-CV-2994 (JPC) (BCM)
       -against-
                                                    ORDER SCHEDULING CONTINUED
BULLYMAKE LLC,                                      SETTLEMENT CONFERENCE
             Defendant.

BARBARA MOSES, United States Magistrate Judge.

        Judge Moses will conduct a telephonic continued settlement conference on January 20,

2021, at 9:30 a.m. The parties are directed to call (888) 557-8511 a few minutes before 9:30

a.m. and enter (a) the access code 7746387 and (b) the security code that the Court will provide

to you by email. No later than January 13, 2021, the parties may confidentially submit a joint

letter to the Court, at Moses_NYSDChambers@nysd.uscourts.gov, updating the Court on their

settlement negotiations since their December 4, 2020 confidential letter submission. If the parties

reach a settlement at any time prior to the January 20 conference, they shall promptly so inform

the Court.

Dated: New York, New York
       December 14, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
